 

Exhibit 10.1

 



 

 

Note Purchase Agreement

 

by and among

 

Orbsat Corp

 

and

 

The Lenders Named Herein

 



 

 

 

 

 

Note Purchase Agreement

 

Dated as of August 21, 2020

 

This Note Purchase Agreement (together with the Exhibits attached hereto, this
“Agreement”), dated as of the date first set forth above (the “Effective Date”),
is entered into by and among Orbsat Corp, a Nevada corporation (the “Company”),
and the lenders listed on the Schedule of Lenders attached hereto or hereafter
added as a party hereto pursuant to the provisions of Section 2.2 (each, a
“Lender,” and collectively, the “Lenders”). The Company and each Lender may be
referred to herein individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Company is in need of operating capital; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
issuance of convertible promissory notes in the aggregate principal amount of up
to $700,000 in this offering (the “Offering”), and the Lenders wish to purchase
a portion of such notes on the terms and conditions provided for herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the Parties agree as follows:

 

Article I

DEFINED TERMS

 

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

 

(a) “Action” means any legal action, suit, claim, investigation, hearing or
proceeding, including any audit, claim or assessment for taxes or otherwise.

 

(b) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

 

(c) “Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in Nevada are authorized or required by law or
executive order to close.

 

(d) “Control” of a Person means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise. “Controlled”, “Controlling” and “under common Control with” have
correlative meanings. Without limiting the foregoing a Person (the “Controlled
Person”) shall be deemed Controlled by (a) any other Person (the “10% Owner”)
(i) owning beneficially, as meant in Rule 13d-3 under the Exchange Act,
securities entitling such Person to cast 10% or more of the votes for election
of directors or equivalent governing authority of the Controlled Person or (ii)
entitled to be allocated or receive 10% or more of the profits, losses, or
distributions of the Controlled Person; (b) an officer, director, general
partner, partner (other than a limited partner), manager, or member (other than
a member having no management authority that is not a 10% Owner ) of the
Controlled Person; or (c) a spouse, parent, lineal descendant, sibling, aunt,
uncle, niece, nephew, mother-in-law, father-in-law, sister-in-law, or
brother-in-law of an Affiliate of the Controlled Person or a trust for the
benefit of an Affiliate of the Controlled Person or of which an Affiliate of the
Controlled Person is a trustee.

 

2

 

 

(e) “GAAP” means United States generally accepted accounting principles as in
effect from time to time, consistently applied.

 

(f) “Governmental Authority” means any federal, state, provincial, local or
foreign government or political subdivision thereof, or any agency or
instrumentality of such government or political subdivision, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), or any
arbitrator, court or tribunal of competent jurisdiction.

 

(g) “Law” means any domestic or foreign, federal, state, provincial,
municipality or local law, statute, ordinance, code, rule, or regulation.

 

(h) “Majority Lenders” means Lenders holding Notes representing at least a
majority of the then-outstanding principal amount under the Notes.

 

(i) “Ordinary Course of Business” means an action which is taken in the ordinary
course of the normal day-to-day operations of the Person taking such action
consistent with the past practices of such Person, is not required to be
authorized by the board of directors or other governing body of such Person (or
by any Person or group of Persons exercising similar authority) and is similar
in nature and magnitude to actions customarily taken, without any authorization
by the board of directors or other governing body (or by any Person or group of
Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.

 

(j) “Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a Governmental Authority, domestic or foreign, or political subdivision thereof,
or an agency or instrumentality thereof.

 

(k) “Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

(l) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

(m) “Transaction Documents” means, collectively, this Agreement; the Notes and
all other documents, instruments or agreements entered in connection herewith or
therewith, each as amended or otherwise modified from time to time, and all
modifications, renewals, replacements, extensions and rearrangements thereof and
substitutions and replacements therefor.

 

Section 1.2 Interpretive Provisions. Unless the express context otherwise
requires:

 

(a) the words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

 

3

 

 

(b) terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa;

 

(c) the terms “Dollars” and “$” mean United States Dollars;

 

(d) references herein to a specific Section, Subsection, Recital or Exhibit
shall refer, respectively, to Sections, Subsections, Recitals or Exhibits of
this Agreement;

 

(e) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;

 

(f) references herein to any gender shall include each other gender;

 

(g) references herein to any Person shall include such Person’s heirs,
executors, personal Representatives, administrators, successors and assigns;
provided, however, that nothing contained in this Section 1.2(g) is intended
toto authorize any assignment or transfer not otherwise permitted by this
Agreement;

 

(h) references herein to a Person in a particular capacity or capacities shall
exclude such Person in any other capacity;

 

(i) references herein to any contract or agreement (including this Agreement)
mean such contract or agreement as amended, supplemented or modified from time
to time in accordance with the terms thereof;

 

(j) with respect to the determination of any period of time, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”;

 

(k) references herein to any Law or any license mean such Law or license as
amended, modified, codified, reenacted, supplemented or superseded in whole or
in part, and in effect from time to time; and

 

(l) references herein to any Law shall be deemed also to refer to all rules and
regulations promulgated thereunder.

 

Article II

SALE OF NOTES AND WARRANTS

 

Section 2.1 Authorization of Offering. The Company has authorized in this
Offering the issuance and sale of an aggregate principal amount of $700,000 of
its convertible promissory notes, which shall be substantially in the form of
Exhibit A attached hereto (the “Notes,” with such term to include any such notes
issued in substitution therefor).

 

Section 2.2 Purchase and Sale. Subject to the terms and the conditions of this
Agreement, at the Closings provided for in Section 3.1, the Company will issue
and sell to each Lender, and each Lender severally and not jointly will purchase
from the Company, the Notes in the principal amounts specified on such Lender’s
signature page hereof. Such signature page shall set forth the series of the
Notes being acquired and the aggregate principal amount thereof.

 

4

 

 

Article III

CLOSING; Deliveries; CONDITIONS

 

Section 3.1 Closings. The closing of the issuance, sale and purchase of the
Notes to the Lenders may be in one or more closings to be determined by the
Company and each applicable Lender (each, a “Closing,” and collectively, the
“Closings”). The Closings shall take place electronically via the delivery of
executed documents and payment of applicable funds, or at such other time and
place as the Company and the Lenders purchasing Notes at such Closing agree in
writing, and each subsequent Closing shall take place on the date agreed by the
Company and each applicable Lender (such date and time of each Closing, each a
“Closing Date”). If at the Closing any of the conditions specified in Section
3.5 shall not have been fulfilled or waived, each of the Lenders participating
in such Closing shall, at its election, be relieved of all of its obligations
under this Agreement to be performed at the Closing without thereby waiving any
other rights it may have by reason of such failure or such non-fulfillment.

 

Section 3.2 Deliveries by the Company. At each Closing, the Company shall
deliver the following to each Lender purchasing a Note on the applicable Closing
Date a Note duly executed by the Company.

 

Section 3.3 Deliveries by Each Lender. At each Closing, each Lender purchasing
Notes in such Closing shall deliver an amount equal to the principal value of
the loan being made at the applicable Closing to the Company by (a) a cashier’s
check payable to the Company’s order or (b) wire transfer of immediately
available funds.

 

Section 3.4 Company’s Closing Conditions. The obligations of the Company to
issue the Notes to a Lender at each Closing is subject to the satisfaction at or
before the Closing Date of the following conditions:

 

(a) All of the representations and warranties of such Lender contained in this
Agreement shall be true and correct in all material respects, other than any
representations or warranties qualified as to materiality, which shall be true
and correct in all respects, in each case when made and on and as of the Closing
Date (with the same effect as though such representations and warranties had
been made on and as of the Closing Date), except for such representations and
warranties which are made as of a specified date, which shall be true and
correct in all respects or in all material respects, as applicable, as of such
date.

 

(b) Such Lender shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by such
Lender prior to or at the Closing.

 

(c) Such Lender shall have delivered to the Company the amount of the loan being
made at the applicable Closing by (i) a cashier’s check payable to the Company’s
order or (ii) wire transfer of immediately available funds.



 

5

 

 

Section 3.5 Lenders’ Closing Conditions. Each Lender’s obligation to purchase
and pay for the Notes to be sold to such Lender at its respective Closing is
subject to the satisfaction at or before the Closing Dates of the following
conditions:

 

(a) All of the representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects, other than any
representations or warranties qualified as to materiality, which shall be true
and correct in all respects, in each case when made and on and as of the Closing
Date (with the same effect as though such representations and warranties had
been made on and as of the Closing Date), except for such representations and
warranties which are made as of a specified date, which shall be true and
correct in all respects or in all material respects, as applicable, as of such
date.

 

(b) The Company shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by the
Company prior to or at the Closing.

 

Article IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Lender that:

 

Section 4.1 Corporate Existence. The Company is a corporation duly formed,
validly existing and in good standing under the laws of the State of Nevada.

 

Section 4.2 Authorization. The Company has full corporate power and authority to
execute and deliver this Agreement and the Notes and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by the Company of this Agreement and the Notes and the consummation
by the Company of the transactions contemplated hereby and thereby have been
duly authorized and no other corporate action is necessary to authorize the
execution and delivery by the Company of this Agreement or the Notes or the
consummation by it of the transactions contemplated hereby and thereby.

 

Section 4.3 Binding Agreement. This Agreement has been duly executed and
delivered by the Company and, assuming due and valid authorization, execution
and delivery hereof by the Lenders, this Agreement constitutes, and, upon
execution and delivery thereof, each Note will constitute a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and (b)
the availability of the remedy of specific performance or injunctive or other
forms of equitable relief may be subject to equitable defenses and would be
subject to the discretion of the court before which any proceeding therefor may
be brought (the “Bankruptcy and Equity Exceptions”).

 

Section 4.4 Capitalization. The capitalization of the Company is as set forth in
the SEC Reports, except as set forth in Schedule 4.4 hereto.

 

6

 

 

Article V

REPRESENTATIONS AND WARRANTIES OF THE LENDERS

 

Each Lender, severally and not jointly, and solely with respect to the Note(s)
being acquired by such Lender, represents, warrants and acknowledges to, and
covenants and agrees with, the Company as follows:

 

Section 5.1 Power and Qualification. Such Lender is an individual person or an
entity and has all requisite power and authority to carry on its business as
presently conducted and as proposed to be conducted.

 

Section 5.2 Authority. Such Lender has the right, power, authority and capacity
to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform its obligations under this Agreement. This
Agreement and the other Transaction Documents constitute the legal, valid and
binding obligations of such Lender, enforceable against such Lender in
accordance with the terms hereof, except as may be limited by the Bankruptcy and
Equity Exceptions. The execution and delivery of this Agreement and performance
by Lender of the transactions contemplated herein have been duly authorized by
all necessary action on the part of Lender.

 

Section 5.3 Accredited Investor or Non-U.S. Person. At the time such Lender was
offered the Note(s), it was, and as of the date that it acquired any Note(s) it
is, an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3),
(a)(7) or (a)(8) under the Securities Act (an “Accredited Investor”) and/or is a
non– “U.S. Person” (as defined in the Securities Act) who is purchasing the
Notes pursuant to an offer and sale transaction consummated outside the United
States. Lender has the authority and is duly and legally qualified to purchase
and own the Notes. The information provided to the Company by such Lender as to
the status of such Lender is true and complete in all respects.

 

Section 5.4 No Consent. No consent, approval, authorization or order of, or any
filing or declaration with any governmental authority or any other person is
required for the consummation by such Lender of any of the transactions on its
part contemplated under this Agreement.

 

Section 5.5 No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
(including constating documents and shareholder and director resolutions or the
like applicable to such Lender), contract or agreement to which Lender is a
party or by which it is bound; or (ii) any federal, state, provincial, local or
foreign law, ordinance, judgment, decree, order, statute, or regulation, or that
of any other governmental body or authority, applicable to Lender.

 

7

 

 

Section 5.6 Potential Loss of Investment. Lender is aware and acknowledges that
(a) the Company has a limited operating history, and there is a high degree of
risk that the Company will be unable to execute its business strategy
successfully; (b) the Notes and the shares of Common Stock issuable on
conversion of the Notes (collectively, the “Company Securities”) involve a
substantial degree of risk of loss of its entire investment and that there is no
government or other insurance covering the Securities; (c) Lender, in purchasing
the Notes, is relying solely upon the advice of such Lender’s advisors
(including as to legal, financial and tax matters) with respect to purchasing
the Notes; and (d) because there are substantial restrictions on the
transferability of the Company Securities it may not be possible for such Lender
to liquidate its investment readily. Lender further acknowledges that it has
been advised to consult its own legal advisors with respect to the execution,
delivery and performance by it of this Agreement and the transactions
contemplated by this Agreement, including trading in the Company Securities, and
with respect to the hold periods imposed by applicable securities laws, and
acknowledges that no representation has been made by the Company respecting the
applicable hold periods imposed by applicable securities laws or other resale
restrictions applicable to such securities which restrict the ability of such
Lender to resell such securities, that such Lender is solely responsible to find
out what these resale restrictions are, that such Lender is solely responsible
(and the Company is not in any way responsible) for compliance with applicable
resale restrictions.

 

Section 5.7 Receipt of Information. Lender has received all documents, records,
books and other information pertaining to its investment that has been requested
by such Lender. Lender was afforded (i) the opportunity to ask such questions as
such Lender deemed necessary of, and to receive answers from, representatives of
the Company concerning the merits and risks of acquiring the Notes; (ii) the
right of access to information about the Company and its financial condition,
results of operations, business, assets, properties, management and prospects
sufficient to enable such Lender to evaluate the Notes; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to acquiring the Notes.

 

Section 5.8 No Advertising. At no time was such Lender presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer. Such Lender is not purchasing the Notes as a
result of any “general solicitation” or “general advertising,” as such terms are
defined in Regulation D under the Securities Act, which includes, but is not
limited to, any advertisement, article, notice or other communication regarding
the Notes published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement.

 

Section 5.9 Investment Purposes. Such Lender is acquiring the Notes for its own
account as principal, not as a nominee or agent, for investment purposes only,
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in the Notes such Lender is acquiring herein. Further, such
Lender does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to the Notes such Lender is acquiring.

 

8

 

 

Section 5.10 Restricted Securities; Transfer or Re-sale. Such Lender understands
that (i) the sale or re-sale of the Company Securities has not been and is not
being registered under the Securities Act or any applicable state securities
laws, and the Company Securities may not be transferred unless (1) the Company
Securities are sold pursuant to an effective registration statement under the
Securities Act, (2) such Lender shall have delivered to the Company, at the cost
of such Lender, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions to the effect that
the Company Securities to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration, which opinion shall be accepted
by the Company, (3) the Company Securities are sold or transferred to an
“affiliate” (as defined in Rule 144 promulgated under the Securities Act (or a
successor rule) (“Rule 144”)) of such Lender who agrees to sell or otherwise
transfer the Company Securities only in accordance with this Section 5.10 and
who is an Accredited Investor, (4) the Company Securities are sold pursuant to
Rule 144, (5) the Company Securities are sold pursuant to Regulation S under the
Securities Act (or a successor rule) (“Regulation D”), or (6) the Company
Securities are sold pursuant to the exemption from registration afforded under
Section 4(a)(1) or Section 4(a)(7) of the Securities Act, and such Lender shall
have delivered to the Company, at the cost of such Lender, an opinion of counsel
that shall be in form, substance and scope customary for opinions of counsel in
corporate transactions, which opinion shall be accepted by the Company; (ii) any
sale of such Company Securities made in reliance on Rule 144 may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable, any re-sale of such Company Securities under circumstances in which
the seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such Company Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder (in each case). Lender may not transfer
the Note unless such Lender first physically surrenders the Note to the Company,
whereupon the Company will forthwith issue and deliver upon the order of such
Lender a new Note of like tenor, registered as the holder (upon payment by the
holder of any applicable transfer taxes) may request. Any surrender of this Note
to the Company in connection with a transfer as set forth herein shall be at the
offices of the Company as set forth in Section 10.14 and, if so required by the
Company, the Note shall be accompanied by written instrument or instruments of
transfer, in form satisfactory to the Company, duly executed by Lender or by
his, her or its attorney duly authorized in writing. Further, such Lender
acknowledges that none of the Company Securities will be distributed under a
prospectus filed under any applicable securities Laws on the basis that issuance
thereof is exempt from such filing and as a result the Company Securities will
be subject to statutory resale restrictions under applicable securities Laws,
and such Lender covenants that it will not resell the Company Securities except
in compliance with such Laws and such Lender acknowledges that it is solely
responsible (and the Company is not in any way responsible) for such compliance.

 

Section 5.11 No Guarantees. It has never been represented, guaranteed or
warranted to such Lender by the Company, or any of its officers, directors,
employees, agents or representatives, or any other Person, expressly or by
implication, that:

 

(a) any gain will be realized by such Lender from such Lender’s investment in
the Company Securities;

 

(b) there will be any approximate or exact length of time that such Lender will
be required to remain as a holder of any of the Company Securities;

 

9

 

 

(c) the past performance or experience on the part of the Company, any of its
Affiliates, its predecessors or any other Person, will in any way indicate any
future results of the Company;

 

(d) any Person will resell or repurchase any of the Company Securities; or

 

(e) any Person will refund all or any part of the aggregate offer price for the
Notes.

 

Section 5.12 No Public Market. Such Lender understands that no active trading
public market now exists for the Company Securities, and that the Company has
made no assurances that a public market will ever exist for the Company
Securities.

 

Section 5.13 Investment Experience. Such Lender, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Company Securities, and has so
evaluated the merits and risks of such investment. Such Lender is able to bear
the economic risk of an investment in the Notes and, at the present time, is
able to afford a complete loss of such investment.

 

Section 5.14 No Governmental Review. Such Lender understands that no United
States federal or state agency or any other Governmental Authority has passed on
or made recommendations or endorsement of the Notes or the Company Securities or
the suitability of the investment in the Notes or the Company Securities nor
have such authorities passed upon or endorsed the merits of the transactions set
forth herein.

 

Section 5.15 Legends. Any legend required by the securities laws of any state or
province to the extent such laws are applicable to the Company Securities
represented by the certificate or other evidence so legended shall be included
on any certificates representing or other applicable evidence of the Company
Securities. Such Lenders also understand that the Company Securities may bear
the following or a substantially similar legends:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION
AND REGISTRATION ARE NOT REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS
WHICH ARE SET FORTH HEREIN.

 

Section 5.16 Investment Purpose. Such Lender understands and acknowledges that
(a) the Company Securities have not been registered under the Securities Act or
any state securities laws and is being offered and sold in reliance upon
exemptions provided in the Securities Act and state securities laws for
transactions not involving any public offering and, therefore, cannot be resold
or transferred unless they are subsequently registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration is available; and (b) each Lender is purchasing the Note for
investment purposes only for the account of such Lender.

 

10

 

 

Section 5.17 Access to Information. Such Lender has received, has read carefully
and understands this Agreement, the form of Notes attached as Exhibit A and has
consulted its own attorney, accountant and/or investment advisor with respect to
the transactions contemplated hereby and thereby and its suitability for such
Lender. The Company has made available to such Lenders, before the purchase of
the Notes, the opportunity to ask questions of and receive answers from
management of the Company concerning the terms and conditions of this Agreement
and the Notes and to obtain any additional information necessary to verify
information contained in the Agreement, the Notes or otherwise related to the
financial data and business of the Company, to the extent that such parties
possess such information or can acquire it without unreasonable effort or
expense, and all such questions, if asked, have been answered satisfactorily and
all such documents, if requested, have been found to be satisfactory.

 

Section 5.18 Other. The undersigned hereby acknowledges, agrees with and
represents and warrants to the Company that this Offering is limited to
accredited investors as defined in Section 2(15) of the Securities Act, and Rule
501 promulgated thereunder, in reliance upon the exemption contained in Section
4(2) of the Securities Act and applicable state securities laws, and that the
Securities are being sold without registration under the Securities Act. The
Investor has received and reviewed all information and materials regarding the
Company that he, she or it has requested, including, without limitation, all
reports and other filings made by the Company with the Securities and Exchange
Commission (the “SEC”) that are available through EDGAR at the SEC’s website
(www.sec.gov), including, but not limited to: (i) the Company’s Annual Report on
Form 10-K for the year ended December 31, 2019, and subsequently filed Quarterly
Report on Form 10-Q for the quarterly period ended March 31, 2020, (ii) the
Company’s Current Reports on Form 8-K furnished to the Commission on March 13,
2020, June 19, 2020, July 17, 2020 and July 21, 2020, respectively, with any
amendments to any of the foregoing.

 

Section 5.19 No Other Representations, Warranties, Covenants or Agreements of
the Company. Except as set forth in this Agreement or the Note, the Company has
not made any representation, warranty, covenant or agreement with respect to the
matters contained herein and therein.

 

Section 5.20 Source of Funding; Identity. Such Lender acknowledges, understands,
covenants and agrees that the source of payment for such Lender’s purchase of
Notes is from his, her, their or its own account and that the Company may
require additional information regarding (a) the source(s) of the payment for
the Notes, and (b) the identity of such Lender, in order to facilitate the
Company’s compliance with the U.S. Government’s anti-money laundering policies
and procedures as set out in the USA PATRIOT ACT and elsewhere. Such Lender
acknowledges, understands, covenants and agrees that the Company may in the
future be required to disclose such Lender’s name and other information relating
to this Agreement and such Lender’s subscription hereunder, on a confidential
basis, pursuant to such Laws.

 

11

 

 

Section 5.21 Personal Information. Such Lender acknowledges that this Agreement
and the Exhibits attached hereto require such Lender to provide certain personal
information to the Company. Such information is being collected by the Company
for the purposes of completing the Offering, which includes, without limitation,
determining such Lender’s eligibility to purchase the Notes under applicable
securities Laws and completing filings required by any applicable securities
commission or other regulatory authority. Such Lender’s personal information may
be disclosed by the Company to: (a) securities commissions or stock exchanges,
(b) taxing authorities, and (c) any of the other parties involved in the
Offering, including legal counsel to the Company, and may be included in record
books in connection with the Offering. By executing this Agreement, such Lender
is deemed to be consenting to the foregoing collection, use and disclosure of
such Lender’s personal information. Such Lender also consents to the filing of
copies or originals of any of such Lender’s documents described herein as may be
required to be filed with any securities commission or stock exchange.

 

Article VI

COVENANTS AND ADDITIONAL AGREEMENTS

 

Section 6.1 Affirmative Covenants. Until the time that all of the Notes have
been repaid in full or converted to Common Stock in accordance with their terms,
the Company shall, unless agreed otherwise by the prior written approval of the
Majority Lenders:

 

(a) Make all payments under the Notes as and when required;

 

(b) comply in all material respects with Laws applicable to the Company or its
operations; and

 

(c) maintain and preserve its existence and its rights and privileges and not,
by amendment of its Articles of Incorporation or Bylaws, or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of the Notes.

 

Section 6.2 “Most Favored Nation” (MFN) Provision. During the period beginning
on the closing date and ending two years thereafter, if the company shall issue
any common stock or securities convertible into or exercisable for shares of
common stock or modify any of the foregoing which may be outstanding to any
person or entity at a price per share or conversion or exercise price per share
which shall be less than $0.20 per share, the “Lower Price Issuance”, then the
company shall issue such additional units such that the subscriber/lender, shall
hold that number of units in total had subscriber/lender purchased the units
with the purchase price equal to the lower price issuance common stock issued or
issuable by the company, notwithstanding anything herein or in any other
agreement to the contrary, the company should only be required to make a single
adjustment with respect to any lower price issuance regardless of the existence
of multiple bases therefore.

 

Section 6.3 Terms of Future Financings. So long as this Note is outstanding,
upon any issuance by the Borrower or any of its subsidiaries of any security, or
amendment to a security that was originally issued before the Issue Date, with
any term that the Holder reasonably believes is more favorable to the holder of
such security or with a term in favor of the holder of such security that the
Holder reasonably believes was not similarly provided to the Holder in this
Note, then (i) the Borrower shall notify the Holder of such additional or more
favorable term within one (1) business day of the issuance and/or amendment (as
applicable) of the respective security, and (ii) such term, at Holder’s option,
shall become a part of the transaction documents with the Holder (regardless of
whether the Borrower complied with the notification provision of this Section
6.2). The types of terms contained in another security that may be more
favorable to the holder of such security include, but are not limited to, terms
addressing conversion discounts, prepayment rate, conversion lookback periods,
interest rates, and original issue discounts. If Holder elects to have the term
become a part of the transaction documents with the Holder, then the Borrower
shall immediately deliver acknowledgment of such adjustment in form and
substance reasonably satisfactory to the Holder (the “Acknowledgment”) within
one (1) business day of Borrower’s receipt of request from Holder (the
“Adjustment Deadline”), provided that Borrower’s failure to timely provide the
Acknowledgement shall not affect the automatic amendments contemplated hereby.

 

12

 

 

Section 6.4 Subsequent Equity Sales. From the date hereof until such time as the
Note is no longer outstanding and the Purchaser no longer holds any Notes, the
Company will not, without the consent of Purchaser, issue or agree to issue
floating or Variable Priced Equity Linked Instruments (subject to adjustment for
stock splits, distributions, dividends, recapitalizations and the like)
(collectively, a “Variable Rate Transaction”). For purposes hereof, “Variable
Priced Equity Linked Instruments” shall include: (A) any debt or equity
securities which are convertible into, exercisable or exchangeable for, or carry
the right to receive additional shares of Common Stock or common stock
equivalents or any of the foregoing at a price that can be reduced either (1) at
any conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for Common Stock at any
time after the initial issuance of such debt or equity security, or (2) with a
fixed conversion, exercise or exchange price that is subject to being reset at
some future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, or upon the issuance of any debt, equity or common
stock equivalent, and (B) any amortizing convertible security which amortizes
prior to its maturity date, where the Company is required or has the option to
(or any investor in such transaction has the option to require the Company to)
make such amortization payments in shares of Common Stock which are valued at a
price that is based upon and/or varies with the trading prices of or quotations
for Common Stock at any time after the initial issuance of such debt or equity
security (whether or not such payments in stock are subject to certain equity
conditions). For purposes of determining the total consideration for a
convertible instrument (including a right to purchase equity of the Company)
issued, subject to an original issue or similar discount or which principal
amount is directly or indirectly increased after issuance, the consideration
will be deemed to be the actual net cash amount received by the Company in
consideration of the original issuance of such convertible instrument. For so
long as the Note is outstanding or the Purchaser holds any Notes, the Company
will not, without the consent of Purchaser, issue any Common Stock or common
stock equivalents to officers, directors, and employees of the Company unless
such issuance is an Exempt Issuance pursuant to items 6.5 (b). For purposes
hereof a Variable Priced Equity Linked Instrument shall not include an At The
Market (“ATM”) offering. For so long as the Note is outstanding, the Company
will not amend the terms of any securities or common stock equivalents or of any
agreement outstanding or in effect as of the date of this Agreement pursuant to
which same were or may be acquired, nor issue any Common Stock or common stock
equivalents, without the consent of Purchaser, if such issuance or the result of
such amendment would be at an effective price per share of Common Stock less
than Conversion Price.

 

Section 6.5 Negative Covenants. Until the time that all of the Notes have been
repaid in full or converted to Common Stock in accordance with their terms, the
Company shall not, without the prior written approval of the Majority Lenders:

 

(a) Pay, declare or set apart for such payment, any dividend or other
distribution on shares of capital stock other than dividends on shares of Common
Stock solely in the form of additional shares of Common Stock, other than any
such payments, dividends or distributions as required pursuant to the terms of
the preferred stock of the Company in place as of the Effective Date, excluding
up to 100,000 of its common shares, which may be issued for services to various
service providers, consultants, etc.;

 

(b) repurchase or otherwise acquire any shares of capital stock of the Company
or any warrants, rights or options to purchase or acquire any such shares, other
than as may be required pursuant to the terms of the preferred stock of the
Company in place as of the Effective Date, excluding “Exempt Issuances” which
are to include, an employee stock option plan, or a similar plan, to grant
equity in the Company, to its officers, directors and employees. The Company
will implement as approved by its Board of Directors, a new employee stock
option plan, to award in aggregate up to 2,250,000 options to purchase the
Company’s common stock, which will include fully vested granted options for
David Phipps, the current Chief Executive Officer of the Company, to acquire
shares of Common Stock under the plan equal to 20% of the issued and outstanding
shares of Common Stock on a fully diluted basis, at an exercise price of $0.20
per share; or

 

(c) sell, lease or otherwise dispose of any significant portion of its assets
outside the ordinary course of business.

 

Section 6.6 Withholding. The Parties agree that, with respect to any Non-U.S.
Lender (as defined below), the Company shall be entitled to deduct and withhold
from any payments made to such Non-U.S. Lender such amounts as required by
applicable Laws at the time of such payment, which amounts are currently 30% (or
at a lower rate if provided by an applicable tax treaty and the Non-U.S. Lender
provides the documentation (generally, IRS Form W-8BEN or W-8BEN-E) required to
claim benefits under such tax treaty to the Company). “Non-U.S. Lender” means
any Lender who is not a (i) an individual who is a citizen or resident of the
United States, (ii) a corporation created or organized under the laws of the
United States, any state thereof or the District of Columbia, (iii) an estate,
the income of which is subject to U.S. federal income tax regardless of its
source, or (iv) a trust (x) with respect to which a court within the United
States is able to exercise primary supervision over its administration and one
or more U.S. persons have the authority to control all of its substantial
decisions or (y) that has in effect a valid election under applicable U.S.
Treasury Regulations to be treated as a U.S. person.

 

Section 6.7 Participation. In the event that the Company declares or makes any
dividend or other distribution of its assets to holders of shares of Common
Stock, by way of return of capital or otherwise while the Notes are outstanding,
a Lender holding any Note at such time shall be entitled to participate in such
distribution to the same extent that the Lender would have participated therein
if the Lender had held the number of shares of Common Stock acquirable upon
complete conversion of such Lender’s Note(s).

 

13

 



 

Article VII

PIGGYBACK REGISTRATION RIGHTS

 

Section 7.1 Definitions. The shares of the Company’s Common Stock issued upon
conversion of the Notes will be deemed “Registrable Securities” subject to the
provisions of this Article VII.

 

Section 7.2 Piggy-Back Registration Rights. If at any time on or after the date
which a Lender has converted any of its Notes into Registrable Securities, and
provided that such Lender continues to hold such Registrable Securities at such
time, the Company proposes to file any registration statement under the
Securities Act (a “Registration Statement”) with respect to any offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for shareholders of the Company for their account (or by the
Company and by shareholders of the Company), other than a Registration Statement
(i) filed in connection with any employee stock option or other benefit plan,
(ii) for a dividend reinvestment plan or (iii) in connection with a merger or
acquisition, then the Company shall (x) give written notice of such proposed
filing to the applicable Lender as soon as practicable but in no event less than
ten (10) days before the anticipated filing date of the Registration Statement,
which notice shall describe the amount and type of securities to be included in
such Registration Statement, the intended method(s) of distribution, and the
name of the proposed managing underwriter or underwriters, if any, of the
offering, and (y) offer to applicable Lender in such notice the opportunity to
register the sale of such number of Registrable Securities as such applicable
Lender may request in writing within five (5) days following receipt of such
notice (a “Piggy-Back Registration”). The Company shall cause such Registrable
Securities to be included in such registration and shall cause the managing
underwriter or underwriters of a proposed underwritten offering to permit the
Registrable Securities requested to be included in a Piggy-Back Registration on
the same terms and conditions as any similar securities of the Company and to
permit the sale or other disposition of such Registrable Securities in
accordance with the intended method(s) of distribution thereof. If such
applicable Lender proposes to distribute its Registrable Securities through a
Piggy-Back Registration that involves an underwriter or underwriters, then it
shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such Piggy-Back Registration.

 

Section 7.3 Limitations. If a Piggyback Registration is initiated as a primary
underwritten offering on behalf of the Company and the managing underwriter
advises the Company and the holders of Registrable Securities (if any holders of
Registrable Securities have elected to include Registrable Securities in such
Piggyback Registration) in writing that in its reasonable and good faith opinion
the number of shares of Common Stock proposed to be included in such
registration, including all Registrable Securities and all other shares of
Common Stock proposed to be included in such underwritten offering, exceeds the
number of shares of Common Stock which can be sold in such offering and/or that
the number of shares of Common Stock proposed to be included in any such
registration or takedown would adversely affect the price per share of the
Common Stock to be sold in such offering, the Company shall include in such
registration (i) first, the shares of Common Stock that the Company proposes to
sell; (ii) second, the shares of Common Stock requested to be included therein
by the applicable Lender; and (iii) third, the shares of Common Stock requested
to be included therein by holders of Common Stock other than holders of
Registrable Securities, allocated among such holders in such manner as they may
agree.

 

14

 

 

Section 7.4 Withdrawal. A Lender may elect to withdraw such applicable Lender’s
request for inclusion of Registrable Securities in any Piggy-Back Registration
by giving written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement. The Company (whether on its own
determination or as the result of a withdrawal by persons making a demand
pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of such Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by each applicable Lender of Registrable Securities in connection with such
Piggy-Back Registration as provided in Section 7.7.

 

Section 7.5 Notification. The Company shall notify each holder of Registrable
Securities at any time when a prospectus relating to such applicable Lender’s
Registrable Securities is required to be delivered under the Securities Act,
upon discovery that, or upon the happening of any event as a result of which,
the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing. At the request of
the applicable Lender, the Company shall also prepare, file and furnish to the
applicable Lender a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the applicable Lender, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing. Each applicable Lender shall not offer
or sell any Registrable Securities covered by the Registration Statement after
receipt of such notification until the receipt of such supplement or amendment.

 

Section 7.6 Information. The Company may request that each applicable Lender
furnish the Company such information with respect to such applicable Lender and
such applicable Lender’s proposed distribution of the Registrable Securities
pursuant to the Registration Statement as the Company may from time to time
reasonably request in writing or as shall be required by law or by the
Securities and Exchange Commission (the “SEC”) in connection therewith, and such
applicable Lender shall furnish the Company with such information.

 

Section 7.7 Fees and Expenses. All fees and expenses incident to the performance
of or compliance with this Article VII by the Company shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the SEC, (B) with respect to filings required to be made with any trading market
on which the common stock is then listed for trading, (C) in compliance with
applicable state securities or Blue Sky laws reasonably agreed to by the Company
in writing (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities) and (D) with respect to any filing that may be required
to be made by any broker through which the applicable Lender of Registrable
Securities intends to make sales of Registrable Securities with the Financial
Industry Regulatory Authority, (ii) printing expenses, (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other persons or entities retained
by the Company in connection with the consummation of the transactions
contemplated by this Article VII. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Article VII (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit and the fees and
expenses incurred in connection with the listing of the Registrable Securities
on any securities exchange as required hereunder. In no event shall the Company
be responsible for any broker or similar commissions of applicable Lender.

 

15

 

 

Section 7.8 Indemnification.

 

(a) Indemnification by the Company. The Company and its successors and assigns
shall indemnify and hold harmless each applicable Lender, the officers,
directors, members, partners, agents and employees (and any other individuals or
entities with a functionally equivalent role of a person holding such titles,
notwithstanding a lack of such title or any other title) of applicable Lender,
each individual or entity who controls applicable Lender (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and the
officers, directors, members, partners, agents and employees (and any other
individuals or entities with a functionally equivalent role of a person holding
such titles, notwithstanding a lack of such title or any other title) of each
such controlling individual or entity (each, a “Lender Party”), to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) liabilities, obligations, contingencies, damages, and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees, costs of investigation (collectively, “Losses”), as incurred,
arising out of or relating to (1) any untrue or alleged untrue statement of a
material fact contained in a Registration Statement, any related prospectus or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any such prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading or (2) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Article VII, except to the extent, but only to the extent, that (i)
such untrue statements or omissions are based upon information regarding an
applicable Lender furnished to the Company by such party for use therein. The
Company shall notify each applicable Lender promptly of the institution, threat
or assertion of any proceeding arising from or in connection with the
transactions contemplated by this Article VII of which the Company is aware.

 

(b) Indemnification by Lender. Each applicable Lender and its successors and
assigns shall indemnify and hold harmless the Company, the officers, directors,
members, partners, agents and employees (and any other individuals or entities
with a functionally equivalent role of a person holding such titles,
notwithstanding a lack of such title or any other title) of the Company, each
individual or entity who controls the company (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, members, partners, agents and employees (and any other individuals or
entities with a functionally equivalent role of a person holding such titles,
notwithstanding a lack of such title or any other title) of each such
controlling individual or entity (each, a “Company Party”, with a Lender Party
and Company Party each being referred to as an “Indemnified Party”), to the
fullest extent permitted by applicable law, from and against any and all Losses,
as incurred, arising out of or relating to (1) any untrue or alleged untrue
statement of a material fact contained in a Registration Statement, any related
prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any such prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (2) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Article VII, but only to the extent that such untrue statements or
omissions are based upon information regarding such applicable Lender furnished
to the Company by such party for use therein. Each applicable Lender shall
notify the Company promptly of the institution, threat or assertion of any
proceeding arising from or in connection with the transactions contemplated by
this Article VII of which such applicable Lender is aware.

 

16

 

 

(c) Contribution. If the indemnification under Section 7.8(a) or Section 7.8(b),
as applicable, is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then the party responsible for
indemnifying the Indemnified Party (the “Indemnifying Party”) shall contribute
to the amount paid or payable by such Indemnified Party, in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, the Indemnifying Party or the Indemnified Party, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include any
reasonable attorneys’ or other fees or expenses incurred by such party in
connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
Section 3(a) was available to such party in accordance with its terms. It is
agreed that it would not be just and equitable if contribution pursuant to this
Section 7.8(c) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the immediately preceding sentence.

 

(d) Indemnification Generally. The provisions of this Section 7.8 shall be read,
and shall be operative. For the avoidance of doubt, this Section 7.8 shall only
apply to a Lender who elects to participate in a Piggyback Registration pursuant
to this Article VII.

 

Article VIII

PRE-EMPTIVE RIGHTS

 

Section 8.1 Rights. Subject to the terms and conditions of this Article VIII and
applicable securities laws, for so long as a Lender continues to hold any of (i)
the applicable Note, or (ii) any shares of Common Stock issued to such Lender
upon conversion of the Note, if the Company proposes to offer or sell any New
Securities (as defined below) between the Effective Date and the one year
anniversary of the Effective Date (the “Rights Term”), the Company shall first
offer such New Securities to the Lenders pursuant to the terms and conditions of
this Article VIII. Each Lender shall thereafter have the right to acquire its
Pro Rata Portion (as defined below) of the New Securities in accordance with the
terms and conditions of this Article VIII.

 

17

 

 

Section 8.2 Definitions. For purposes of this Article VIII:

 

(a) “New Securities” means, collectively, equity securities or debt securities
of the Company, whether or not currently authorized, as well as rights, options,
or warrants to purchase such equity securities, or securities of any type
whatsoever that are, or may become, convertible or exchangeable into or
exercisable for such equity securities.

 

(b) “Pro Rata Portion” means, with respect to each Lender, a fraction (A) the
numerator of which is equal to the initial aggregate principal amount of the
Note(s) acquired by such Lender (B) the denominator of which is equal to the
initial aggregate principal amount of the Note(s) acquired by all Lenders.

 

Section 8.3 Notice.

 

(a) The Company shall give notice (the “Offer Notice”) to the Lenders, stating
(i) its bona fide intention to offer such New Securities, (ii) the number of
such New Securities to be offered, and (iii) the price and terms, if any, upon
which it proposes to offer such New Securities.

 

(b) By notification to the Company within ten (10) days after the Offer Notice
is given, each Lender may elect to purchase or otherwise acquire, at the price
and on the terms specified in the Offer Notice, up to that portion of such New
Securities which equals such Lender’s Pro Rata Portion. Once a Lender elects to
purchase its Pro Rata Portion of the New Securities via notice to the Company,
such Lender shall thereafter be obligated to purchase such Pro Rata Portion of
the New Securities and may not withdraw its election without the prior written
consent of the Company in its sole discretion. The closing of any sale pursuant
to this Section 8.3(b) shall occur within ninety (90) days of the date that the
Offer Notice is given.

 

(c) If none of the New Securities referred to in the Offer Notice are elected to
be purchased or acquired as provided in Section 8.3(b), the Company may, during
the ninety (90) day period following the expiration of the 10 day period
commencing on the delivery of the Offer Notice, offer and sell the New
Securities to any Person or Persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Offer Notice. If a
portion of the New Securities referred to in the Offer Notice are not elected to
be purchased or acquired as provided in Section 8.3(b), the Company may, during
the ninety (90) day period following the expiration of the 10 day period
commencing on the delivery of the Offer Notice, offer and sell such unsubscribed
portion of the New Securities to any Person or Persons at a price not less than,
and upon terms no more favorable to the offeree than, those specified in the
Offer Notice (with, for the avoidance of doubt, the subscribed portion of the
New Securities being sold to the Lender(s) who elected to acquire their Pro Rata
Portion of the New Securities as set forth in Section 8.3(b)). If the Company
does not enter into an agreement for the sale of the New Securities within such
period(s), or if such agreement is not consummated within thirty (30) days of
the execution thereof, the rights provided hereunder shall be deemed to be
revived and such New Securities shall not be offered unless first reoffered to
the Lenders in accordance with this Article VIII.

 

18

 

 

Section 8.4 Exclusion. Notwithstanding the foregoing or anything herein to the
contrary, the rights of the Lenders set forth in this Article VIII shall not be
applicable to any New Securities issued:

 

(a) for compensatory or incentive purposes to officers, employees or directors
of, or consultants to, the Company or any of its Affiliates including, without
limitation, the grant of stock options, deferred share units, restricted share
units or restricted shares, duly adopted for such purposes by a majority of the
non-employee members of the board of directors of the Company or a majority of
the members of the committee of nonemployee members of the board of directors
established for such purpose;

 

(b) pursuant to a rights offering by the Company or pursuant to a stockholder
rights plan of the Company that is carried out on a pro rata basis among all
holders of the applicable class of securities of the Company;

 

(c) upon the exercise, conversion or exchange of any securities exercisable,
convertible or exchangeable for or into shares of Common Stock (including,
without limitation, the Notes);

 

(d) any exchange of shares of preferred stock of the Company which are issued
and outstanding as of the Effective Date for any other equity securities or debt
securities of the Company (including, without limitation, any promissory notes);

 

(e) pursuant to any over-allotment option granted to the underwriters in a
securities offering;

 

(f) as a result of the consolidation or subdivision of any securities of the
Company, or as a special distribution or stock dividend or similar transaction
that is carried out on a pro rata basis among all holders of the applicable
class of securities of the Company; or

 

(g) in connection with or pursuant to any merger, business combination, joint
venture, exchange offer, take-over bid, arrangement, amalgamation, asset
purchase transaction or acquisition of assets or shares of a third party where
such transaction is approved by a majority of the disinterested directors of the
Company.

 

Section 8.5 Requirements. Each Lender, as a condition precedent to the exercise
of such Lender’s right pursuant to this Article VIII, shall execute such
documents and complete such actions as reasonably required by the Company in
connection therewith.

 

Section 8.6 Termination. The rights of the Lenders pursuant to this Article VIII
shall terminate and be of no further force or effect upon the expiration of the
Rights Term or upon any liquidation, dissolution or winding up of the Company,
either voluntarily or involuntarily, a merger or consolidation of the Company
where the Company is not a surviving entity, or a sale of all or substantially
all of the assets of the Company.

 

19

 

 

Article IX

EVENTS OF DEFAULT

 

Section 9.1 Event of Default. The Majority Lenders may elect to declare an
“Event of Default” if any of the following conditions or events shall occur and
be continuing:

 

(a) the Company fails to pay the then-outstanding principal amount and accrued
interest on the Notes on any date any such amounts become due and payable, and
any such failure is not cured within ten Business Days of written notice thereof
by any Lender;

 

(b) the Company fails to comply in any material respect with any other covenant
or agreement hereunder and any such failure is not cured within five Business
Days of written notice thereof by any Lender;

 

(c) the Company shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator; (ii) make
a general assignment for the benefit of the Company’s creditors; or (iii)
commence a voluntary case under the U.S. Bankruptcy Code as now and hereafter in
effect, or any successor statute; or

 

(d) a proceeding or case shall be commenced, without the application or consent
of the Company, in any court of competent jurisdiction, seeking (i) liquidation,
reorganization or other relief with respect to it or its assets or the
composition or readjustment of its debts, or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of any substantial part of its
assets, and, in each case, such proceedings or case shall continue undismissed,
or an order, judgment or decree approving or ordering any of the foregoing shall
be entered and continue unstayed and in effect, for a period of 60 days, if in
the United States, or 90 days, if outside of the United States; or an order for
relief against the Company shall be entered in an involuntary case under any
bankruptcy, insolvency, composition, readjustment of debt, liquidation of assets
or similar law of any jurisdiction.

 

Section 9.2 Consequences of Events of Default. If an Event of Default has
occurred and is continuing (i) the Majority Lenders may, by notice to the
Company, declare all or any portion of the then outstanding principal amount of
the Notes, together with all accrued and unpaid interest thereon, and the Notes
shall thereupon become, immediately due and payable in cash and (ii) each of the
Lenders shall have the right to pursue any other remedies that the Lenders may
have under applicable Law.

 

Article X

MISCELLANEOUS

 

Section 10.1 Arbitration.

 

(a) The Parties shall promptly submit any dispute, claim, or controversy arising
out of or relating to this Agreement (including with respect to the meaning,
effect, validity, termination, interpretation, performance, or enforcement of
this Agreement) or any alleged breach thereof (including any action in tort,
contract, equity, or otherwise), to binding arbitration before one arbitrator
(the “Arbitrator”). Binding arbitration shall be the sole means of resolving any
dispute, claim, or controversy arising out of or relating to this Agreement
(including with respect to the meaning, effect, validity, termination,
interpretation, performance or enforcement of this Agreement) or any alleged
breach thereof (including any claim in tort, contract, equity, or otherwise).

 

(b) If the Company and the Majority Lenders cannot agree upon the Arbitrator
within ten (10) Business Days of the commencement of the efforts to so agree on
an Arbitrator, the Company and the Majority Lenders shall select one arbitrator
and the two arbitrators so selected shall select the Arbitrator.

 

20

 

 

(c) The laws of the State of Nevada shall apply to any arbitration hereunder. In
any arbitration hereunder, this Agreement and any agreement contemplated hereby
shall be governed by the laws of the State of Nevada applicable to a contract
negotiated, signed, and wholly to be performed in the State of Nevada, which
laws the Arbitrator shall apply in rendering his decision. The Arbitrator shall
issue a written decision, setting forth findings of fact and conclusions of law,
within sixty (60) days after he shall have been selected. The Arbitrator shall
have no authority to award punitive or other exemplary damages.

 

(d) The arbitration shall be held in West Palm Beach, Florida in accordance with
and under the then-current provisions of the rules of the American Arbitration
Association, except as otherwise provided herein.

 

(e) On application to the Arbitrator, any Party shall have rights to discovery
to the same extent as would be provided under the Federal Rules of Civil
Procedure, and the Federal Rules of Evidence shall apply to any arbitration
under this Agreement; provided, however, that the Arbitrator shall limit any
discovery or evidence such that his decision shall be rendered within the period
referred to in Section 10.1(c).

 

(f) The Arbitrator may, at his discretion and at the expense of the Party who
will bear the cost of the arbitration, employ experts to assist him in his
determinations.

 

(g) The costs of the arbitration proceeding and any proceeding in court to
confirm any arbitration award or to obtain relief, as applicable (including
actual attorneys’ fees and costs), shall be borne by the unsuccessful Party and
shall be awarded as part of the Arbitrator’s decision, unless the Arbitrator
shall otherwise allocate such costs in such decision. The determination of the
Arbitrator shall be final and binding upon the Parties and not subject to
appeal.

 

(h) Any judgment upon any award rendered by the Arbitrator may be entered in and
enforced by any court of competent jurisdiction. The Parties expressly consent
to the non-exclusive jurisdiction of the courts (Federal and state) in Palm
Beach County, Florida to enforce any award of the Arbitrator or to render any
provisional, temporary, or injunctive relief in connection with or in aid of the
Arbitration. The Parties expressly consent to the personal and subject matter
jurisdiction of the Arbitrator to arbitrate any and all matters to be submitted
to arbitration hereunder. None of the Parties hereto shall challenge any
arbitration hereunder on the grounds that any party necessary to such
arbitration (including the Parties) shall have been absent from such arbitration
for any reason, including that such Party shall have been the subject of any
bankruptcy, reorganization, or insolvency proceeding.

 

Section 10.2 Governing Law; Consent to Jurisdiction. This Agreement shall be
governed, construed and enforced in accordance with the laws of the State of
Nevada, without application of the conflicts of laws provisions thereof. Each
Party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a Party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in Palm Beach County, Florida (the “Selected Courts”).
Each Party hereto hereby irrevocably submits to the exclusive jurisdiction of
the Selected Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such Selected Courts, or such Selected Courts are improper or
inconvenient venue for such proceeding. Each Party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such Party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.

 

21

 

 



Section 10.3 Waiver of Jury Trial; Exemplary Damages.

 

(a) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 10.3(a).

 

(b) Each of the Parties acknowledge that each has been represented in connection
with the signing of the waiver set forth in Section 10.3(a) by independent legal
counsel selected by the respective Party and that such Party has discussed the
legal consequences and import of such waiver with legal counsel. Each of the
Parties further acknowledge that each has read and understands the meaning of
such waiver and grants such waiver knowingly, voluntarily, without duress and
only after consideration of the consequences of this waiver with legal counsel.

 

(c) In no event will any Party be liable to any other Party under or in
connection with this Agreement or in connection with the transactions
contemplated herein for special, general, indirect, consequential, or punitive
or exemplary damages, including damages for lost profits or lost opportunity,
even if the Party sought to be held liable has been advised of the possibility
of such damage.

 

Section 10.4 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and that each Party hereto shall be entitled to an injunction or injunctions,
specific performance and other equitable relief to prevent breaches of the
provisions hereof and to enforce specifically the terms and provisions hereof,
without the proof of actual damages, in addition to any other remedy to which
they are entitled at law or in equity. Each Party agrees to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy, and agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that (a)
the other Party has an adequate remedy at law, or (b) an award of specific
performance is not an appropriate remedy for any reason at law or equity.

 

22

 

 

Section 10.5 Attorneys’ Fees. In the event that any Party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the prevailing Party shall be reimbursed by the losing Party
for all costs, including reasonable attorney’s fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

Section 10.6 Brokers. The Parties agree that there were no finders or brokers
involved in bringing the Parties together or who were instrumental in the
negotiation, execution or consummation of this Agreement. Each Party agrees to
indemnify each other Party against any claim by any Person for any commission,
brokerage, or finder’s fee arising from the transactions contemplated hereby
based on any alleged agreement or understanding between the indemnifying Party
and such Person, whether express or implied from the actions of the indemnifying
Party.

 

Section 10.7 Severability. Any term or provision of this Agreement or the Notes
that is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or thereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction. If the final
judgment of a court of competent jurisdiction or other authority declares that
any term or provision hereof or thereof is invalid, void or unenforceable, each
of the Company and the Lenders agrees that the court making such determination
shall have the power to reduce the scope, duration, area or applicability of the
term or provision; to delete specific words or phrases; or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intention of
the invalid, void or unenforceable term or provision.

 

Section 10.8 Entire Agreement. This Agreement and the Notes constitute the
entire agreement between the Parties with respect to the subject matter hereof
and thereof and supersede all prior agreements, understandings and negotiations,
whether written or oral, of the Parties.

 

Section 10.9 Arm’s Length Bargaining; No Presumption Against Drafter. This
Agreement has been negotiated at arm’s-length by parties of equal bargaining
strength, each represented by counsel or having had but declined the opportunity
to be represented by counsel and having participated in the drafting of this
Agreement. This Agreement creates no fiduciary or other special relationship
between the Parties, and no such relationship otherwise exists. No presumption
in favor of or against any Party in the construction or interpretation of this
Agreement or any provision hereof shall be made based upon which Person might
have drafted this Agreement or such provision.

 

Section 10.10 Further Assurances. From time to time, whether at or following a
Closing, each Party shall make reasonable commercial efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement. Each Party’s representations and warranties
hereunder shall survive the Closings.

 

23

 

 

Section 10.11 Amendment; Waiver. This Agreement may be amended, and the
observance of any term hereof may be waived (either retroactively or
prospectively), only upon the written consent of the Company and the Majority
Lenders. Any Note may be amended, and the observance of any term thereof may be
waived (either retroactively or prospectively), only upon the written consent of
the Company and Lender holding such applicable Note. Notwithstanding any other
terms of this Agreement, this Agreement and the number and identity of the
Lenders may be amended after the initial Closing to add Lenders participating in
subsequent Closings without the consent of any Party hereto other than the
Company.

 

Section 10.12 Transferability. Neither this Agreement nor the Notes may be
assigned or transferred, directly or indirectly, by any Lender to any Person
without the prior written consent of the Company. Any purported transfer of this
Agreement or the Notes in violation of this Section 10.12 shall be null and
void.

 

Section 10.13 Transaction Expenses. Other than as specifically set forth herein,
each Party shall pay its own costs and expenses (including attorneys’ fees) in
connection with the preparation and closing of the transactions contemplated by
this Agreement and the Notes.

 

Section 10.14 Notices.

 

(a) Any notice or other communications required or permitted hereunder shall be
in writing and shall be sufficiently given if personally delivered to it or sent
by email, overnight courier or registered mail or certified mail, postage
prepaid, addressed as follows:

 

If to the Company, to:

 

Orbsat Corp

Attn: David Phipps

18851 NE 29th Avenue, Suite 700

Aventura, FL 33180

Email: tcarlise@orbsat.com / dphipps@orbsat.com

 

With a copy to (which shall not constitute notice):

 

Schiff Hardin LLP

Attn: Ralph DeMartino

901 K Street NW, Suite 700

Washington D.C. 20001

Email: RDeMartino@schiffhardin.com

 

If to a Lender, to its mailing address and email address set forth on their
signature page as attached hereto.

 

(b) Any Party may change its address for notices hereunder upon notice to each
other Party in the manner for giving notices hereunder.

 

24

 

 

(c) Any notice hereunder shall be deemed to have been given (i) upon receipt, if
personally delivered, (ii) on the day after dispatch, if sent by overnight
courier, (iii) upon dispatch, if transmitted by email with return receipt
requested and received and (iv) three (3) days after mailing, if sent by
registered or certified mail.

 

Section 10.15 Descriptive Headings. The descriptive headings herein are inserted
for convenience of reference only and shall in no way be construed to define,
limit, describe, explain, modify, amplify, or add to the interpretation,
construction or meaning of any provision of, or scope or intent of, this
Agreement nor in any way affect this Agreement.

 

Section 10.16 Confidentiality. Each Party agrees that, unless and until the
transactions contemplated by this Agreement have been consummated, it and its
Representatives will hold in strict confidence all data and information obtained
with respect to another Party or any subsidiary thereof from any Representative,
officer, director or employee, or from any books or records or from personal
inspection, of such other Party, and shall not use such data or information or
disclose the same to others, except (i) to the extent such data or information
is published, is a matter of public knowledge, or is required by Law to be
published; (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this Agreement
or (iii) to the extent that such use or disclosure is otherwise permitted by
this Agreement. In the event of the termination of this Agreement, each Party
shall return to the applicable other Party all documents and other materials
obtained by it or on its behalf and shall destroy all copies, digests, work
papers, abstracts or other materials relating thereto, and each Party will
continue to comply with the confidentiality provisions set forth herein.

 

Section 10.17 Public Announcements and Filings. Unless required by applicable
Law or regulatory authority, none of the Parties will issue any report,
statement or press release to the general public, to the trade, to the general
trade or trade press, or to any third party (other than its advisors and
Representatives in connection with the transactions contemplated hereby) or file
any document, relating to this Agreement and the Offering, except as may be
mutually agreed by the Parties. Copies of any such filings, public announcements
or disclosures, including any announcements or disclosures mandated by Law or
regulatory authorities, shall be delivered to each Party at least one (1)
business day prior to the release thereof, provided, however, that the Company
shall not be required to deliver any post-closing filing related to the
transactions contemplated herein that will be filed with the SEC pursuant to the
requirements of the Exchange Act.

 

Section 10.18 Third Party Beneficiaries. This contract is strictly between the
Parties and, except as specifically provided, no other Person and no director,
officer, stockholder, employee, agent, independent contractor or any other
Person shall be deemed to be a third-party beneficiary of this Agreement.

 

Section 10.19 Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the Parties bind and inure
to the benefit of their respective successors and assigns (including, without
limitation, any subsequent holder of a Note) whether so expressed or not, but
only to the extent that Section 10.12 hereof has been complied with.

 

Section 10.20 Confidentiality. Except as required by law, each Lender agrees
that it shall keep confidential and shall not disclose or divulge any
confidential, proprietary or secret information that such Lender may obtain from
the Company pursuant to its operating agreement, financial statements, reports
and other materials submitted by the Company to such Lender pursuant to this
Agreement or otherwise, or pursuant to visitation or inspection rights granted
under this Agreement, unless such information is known, or until such
information becomes known, to the public; provided that a Lender may disclose
such information (a) to its attorneys, accountants, consultants and other
professionals to the extent necessary to obtain their services in connection
with its investment in the Company, or (b) to any affiliate of such Lender or to
a partner, member or stockholder of such Lender.

 

Section 10.21 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument. The execution and delivery of a
facsimile or other electronic transmission of a signature to this Agreement
shall constitute delivery of an executed original and shall be binding upon the
person whose signature appears on the transmitted copy.

 

[Signatures Appear on Following Page]

 

25

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly signed
as of the Effective Date.

 

  Orbsat Corp       By:

/s/ David Phipps

  Name: David Phipps   Title: Chief Executive Officer

 

26

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly signed
as of the Effective Date.

 

Lender Name: _____________________

 

By: ___________________________

 

Name: ___________________________

 

Title: ___________________________

 

Initial Principal Amount of Note to be acquired: ______________

 

Address for Notice

 

__________________________________

 

__________________________________

 

__________________________________

 

Tax Identification or Social Security #:

 

__________________________________

 

 

 

 

SCHEDULE 4.4 CAPITALIZATION

 

   Authorized   Issued and Outstanding   Options and Warrants exercisable within
60 days   Convertible into Common Equivalents at $0.20 per share   Total  Common
Stock, par value $0.0001   50,000,000    278,766              278,766  Options
and Warrants exercisable within 60 days             43,044         43,044  Debt
convertible into shares of Common Stock at $0.20 per share                
 3,687,102    3,687,102  Preferred Stock, par value $0.0001, none issued and
outstanding   3,333,333                   -                             Total 
 53,333,333    278,766    43,044    3,687,102    4,008,912 

 

 

 

 

Exhibit A

 

Form of Note

  

 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION
AND REGISTRATION ARE NOT REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS
WHICH ARE SET FORTH HEREIN.

 



Principal Amount: $________ Issue Date: August 21, 2020

 

Orbsat Corp

 

6% CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, pursuant to the terms and conditions of this Convertible
Promissory Note (this “Note”), Orbsat Corp, a Nevada corporation (the
“Company”), hereby promises to pay to the order of _________, or registered
assigns (the “Holder”), on the third anniversary of the Issue Date as set forth
above or earlier as required pursuant to the Agreement, as defined below (as
applicable, the “Maturity Date”), $             (the “Principal Amount”), and to
pay interest on the outstanding Principal Amount at the rate of six percent (6%)
per annum, simple interest, in each case to the extent that this Note and the
Principal Amount and any accrued interest hereunder (the “Indebtedness”) has not
been converted into Shares (as defined below) prior to the Maturity Date.
Interest shall commence accruing on the date hereof (the “Issue Date”), computed
on the basis of a 365-day year and the actual number of days elapsed, and shall
be payable as set forth herein.

 

This Note is entered into pursuant to a Note Purchase Agreement by and between
the Company and the Holder (the “Agreement”) and is subject to the terms and
conditions thereof. This Note will rank senior in right of payment to the
Company’s capital stock. This Note is not a certificate of deposit or similar
obligation of, and is not guaranteed or insured by, any depository institution,
the Federal Deposit Insurance Corporation, the Securities Investor Protection
Corporation or any other governmental or private fund or entity.

 

The following terms shall apply to this Note:

 

Section 1. Definitions. Defined terms used herein without definition have the
meanings given them in the Agreement. In addition, for the purposes hereof,
“Shares” means shares of Common Stock of the Company.

 



1

 

 

Section 2. Interest; Late Fees; Prepayment; Default.

 

(a) Interest on this Note shall accrue on a simple interest, non-compounded
basis, and shall be added to the Principal Amount on the Maturity Date or such
earlier date as the Indebtedness may be due hereunder pursuant to Section 2(b),
at which time all Indebtedness shall be due and payable, unless earlier
converted into Conversion Shares (as defined below). In the event that any
amount due hereunder is not paid as and when due, such amounts shall accrue
interest at the rate of 12% per year, simple interest, non-compounding, until
paid. The Company may not pre-pay or redeem this Note other than as required
herein or by the Agreement, without mutual consent, between the individual
Lender and the Company, in regard to each respective Note.

 

(b) Upon the declaration by the Majority Lenders of an Event of Default pursuant
to the Agreement and notice by the Majority Lenders to the Company as required
by the Agreement, the Indebtedness shall be immediately due and payable in full.

 

(c) Whenever any payment or other obligation hereunder shall be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day.

 

Section 3. Conversion.

 

(a) Optional Conversion. Subject to the terms and conditions herein, at any time
following the Issue Date, the Holder may elect to convert this Note and all, but
only all, of the Indebtedness outstanding as of such time into such number of
fully paid and non-assessable Shares (the “Conversion Shares”) as is determined
by dividing the Indebtedness by $0.20 (the “Conversion Price”).

 

(b) Adjustments. The Conversion Price shall be subject to proportional and
equitable adjustments following the Issue Date for splits, combinations or
dividends relating to the Shares, or combinations, recapitalization,
reclassifications, extraordinary distributions and similar events that occur on
or after the Issue Date.

 

(c) Mechanics of Conversion. Holder shall effect conversions pursuant to Section
3(a) by submitting to the Company a Notice of Conversion in the form as attached
hereto as Exhibit A and surrendering this Note as required herein. The
conversion shall be effected as of the date set forth in the Notice of
Conversion (the “Conversion Date”). Not later than three Business Days after
each Conversion Date (the “Delivery Date”), the Company as soon as permitted
under applicable law shall immediately issue (including by way of a share
certificate or a direct registration system statement) to the Holder the number
of Conversion Shares issuable to Holder hereunder in connection with such
conversion. Notwithstanding anything herein to the contrary, if the Shares are
listed or quoted for public trading as of a Delivery Date, the Company may
deliver the Conversion Shares electronically through the Depository Trust
Company or another established clearing corporation performing similar
functions. In order to effect a conversion of this Note, and as a condition
precedent thereto, the Holder shall be required to, and hereby agrees to,
execute and join any stockholders’ agreement or similar agreement relating to
the Company and its shareholders, or to any successor entity to the Company and
its members or shareholders, as requested by the Company.

 

2

 

 

(d) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall be required to physically surrender this Note to the
Company. The Company shall maintain records showing the amount of Indebtedness
converted and the Conversion Date. In the event of any dispute or discrepancy,
such records of the Company shall, prima facie, be controlling and determinative
in the absence of manifest error. Any surrender of this Note to the Company
shall be at the offices of the Company at the address as set forth in the
Agreement and, if so required by the Company, this Note shall be accompanied by
written instrument or instruments of transfer, in form satisfactory to the
Company, duly executed by Holder or by his, her or its attorney duly authorized
in writing.

 

(e) Transfer Taxes and Expenses. Subject to the provisions of the Agreement
relating to withholding of taxes in respect of non-United States persons, the
issuance of Conversion Shares on conversion of this Note shall be made without
charge to any Holder for any documentary stamp or similar taxes that may be
payable in respect of the issue or delivery of such Conversion Shares, provided
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
Conversion Shares upon conversion in a name other than that of the Holder and
the Company shall not be required to issue or deliver such Conversion Shares
unless or until the Person or Persons requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

 

(f) Status as Shareholder. Upon submission of a Notice of Conversion by a Holder
(i) this Note shall be deemed converted into Shares and (ii) the Holder’s rights
as a Holder of this Note shall cease and terminate, excepting only the right to
receive certificates or other evidence for such Shares as set out herein and to
any remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Company to comply with the terms of this
Note.

 

Section 4.  Conversion Limitations. The Company shall not effect any conversion
of this Note this Note, and a Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion, the Holder (together with the
Holder’s Affiliates, and any other Persons acting as a group together with the
Holder or any of the Holder’s Affiliates (such Persons, “Attribution Parties”))
would beneficially own in excess of the Beneficial Ownership Limitation (as
defined below). For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates and Attribution
Parties shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(i) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the Holder or any of its Affiliates or Attribution Parties
and (ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein (including, without
limitation, any other Notes or Warrants) beneficially owned by the Holder or any
of its Affiliates or Attribution Parties. Except as set forth in the preceding
sentence, for purposes of this Section 4, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 4 applies, the determination of whether this Note is
convertible (in relation to other securities owned by the Holder together with
any Affiliates and Attribution Parties) and of which principal amount of this
Note is convertible shall be in the sole discretion of the Holder, and the
submission of a Notice of Conversion shall be deemed to be the Holder’s
determination of whether this Note may be converted (in relation to other
securities owned by the Holder together with any Affiliates or Attribution
Parties) and which principal amount of this Note is convertible, in each case
subject to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, the Holder will be deemed to represent to the Company each time it
delivers a Notice of Conversion that such Notice of Conversion has not violated
the restrictions set forth in this Section 4 and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 4, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) the Company’s most recent periodic or annual report
filed with the SEC, as the case may be, (ii) a more recent public announcement
by the Company, or (iii) a more recent written notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within one Business Day confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable upon conversion of this Note by the Holder. The Beneficial Ownership
Limitation provisions of this Section 4 shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 4 to
correct this Section 4 (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this Section 4 shall apply to a
successor holder of this Note.

 

3

 

 

Section 5. Transfers to Comply with the Agreement. This Note and any Shares
issuable upon conversion of this Note may not be sold or transferred other than
in compliance with the Agreement.

 

Section 6. Unsecured Obligations. This Note and the amounts payable hereunder,
including principal and accrued interest are general unsecured obligations of
the Company.

 

Section 7. Miscellaneous.

 

(a) Notices. Any and all notices or other communications or deliveries to be
provided hereunder shall be given in accordance with the provisions of the
Agreement.

 

(b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay principal, damages and accrued interest, as
applicable, on this Note at the time, place, and rate, and in the coin or
currency, herein prescribed.

 

(c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of this Note, and of the ownership hereof reasonably satisfactory to the
Company.

 

(d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of Nevada without
regard to the principles of conflict of laws thereof.

 

4

 

 

(e) Incorporation of Provisions. The provisions of Article X of the Agreement
(Miscellaneous) shall apply to this Note as though fully set forth herein,
provided that each reference thereto to the “Agreement” shall be deemed a
reference to this Note, each reference to a “Lender” shall be deemed a reference
to the Holder, and each reference to the “Parties” or a “Party” shall be deemed
a reference to the Company and the Holder.

 

(f) Entire Agreement. This Note (including any recitals hereto) and the
Agreement set forth the entire understanding of the parties with respect to the
subject matter hereof, and shall not be modified or affected by any offer,
proposal, statement or representation, oral or written, made by or for any party
in connection with the negotiation of the terms hereof, and may be modified only
by instruments signed by all of the parties hereto.

 

(g) Currency. All dollar amounts are in U.S. dollars.

 

(h) THE SECURITIES EVIDENCED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES
LAWS, AND NO INTEREST MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH
TRANSACTION INVOLVING SAID SECURITIES, (B) THIS COMPANY RECEIVES AN OPINION OF
LEGAL COUNSEL FOR THE HOLDER OF THESE SECURITIES SATISFACTORY TO THIS COMPANY
STATING THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THIS COMPANY
OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 

[SIGNATURE PAGE FOLLOWS]

 

5

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the Issue Date.

 

  Orbsat Corp         By: /s/ David Phipps         Name: David Phipps        
Title: Chief Executive Officer

 

6

 

 

EXHIBIT A - NOTICE OF CONVERSION

 

The undersigned hereby elects to convert the full amount of principal and
interest pursuant to the convertible promissory note (the “Note”) of Orbsat
Corp., a Nevada corporation (together with any successor entity thereto, the
“Company”) into that number of Shares (as defined in the Note) to be issued
pursuant to the conversion of the Note and according to the conditions of the
Note, as of the date written below.

 

The undersigned hereby requests that the Company issue a certificate or
certificates, or other permissible evidence of Shares as set forth in the Note,
for the number of Shares set forth below (which numbers are based on the
Holder’s calculation attached hereto and which shall be confirmed by, and
subject to acceptance by, the Company) in the name(s) specified immediately
below or, if additional space is necessary, on an attachment hereto:

 

  Name:

________________________________

 

 





Address:

________________________________

 

________________________________

 

________________________________

 

________________________________

 

 

  Holder EIN / SS #

________________________________

 



  Date of Conversion: ________________________, 20_____  

 

Applicable Conversion Price:

 

$_______________________________

 

 

Number of Shares to be Issued:

 

________________________________

Shares

 

  Holder Name:     By:       Name:     Title:     Date:

 

7

